                  1        KEITH A. JACOBY, Bar No. 150233
                           kjacoby@littler.com
                  2        Littler Mendelson, P.C.
                           2049 Century Park East, 5th Floor
                  3        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  4        Facsimile: 310.553.5583
                  5        GREGORY G. ISKANDER, Bar No. 200215
                           giskander@littler.com
                  6        Littler Mendelson, P.C.
                           Treat Towers
                  7        1255 Treat Boulevard, Suite 600
                           Walnut Creek, CA 94597
                  8        Telephone: 925.932.2468
                           Facsimile: 925.946.9809
                  9
                           SOPHIA BEHNIA, Bar No. 289318
                10         sbehnia@littler.com
                           PERRY K. MISKA, JR, Bar No. 299129
                11         pmiska@littler.com
                           LITTLER MENDELSON, P.C.
                12         333 Bush Street, 34th Floor
                           San Francisco, California 94104
                13         Telephone: 415.433.1940
                           Facsimile: 415.399.8490
                14

                15         Attorneys for Defendants
                           T-MOBILE USA, INC., T-MOBILE US,
                16         INC., and METROPCS
                           COMMUNICATIONS, INC.
                17

                18                                   UNITED STATES DISTRICT COURT
                19                                  EASTERN DISTRICT OF CALIFORNIA
                20         EMMANUEL SALGADO, on                   Case No. 1:17-cv-00339-JLT
                           behalf of himself and all others
                21         similarly situated,                     [PROPOSED] ORDER GRANTING
                                                                   JOINT STIPULATION RE
                22                                                 SETTLEMENT ADMINISTRATION
                                              Plaintiff,           DEADLINES
                23
                                  v.                               (Doc. 68)
                24
                           T-MOBILE USA, INC., a Delaware
                25         corporation; and DOES 1 to 10,
                           inclusive,
                26
                                              Defendant.
                27

                28
LITTLER MENDELSON, P.C.
       Treat Towers
   1255 Treat Boulevard
                           CASE NO.: l:17-cv-00339-JLT                         [PROPOSED] ORDER GRANTING
         Suite 600                                                                      JOINT STIPULATION
  Walnut Creek, CA 94597
       925.932.2468
                  1        Counsel for Plaintiffs
                  2        Kevin T. Barnes, Esq. (#138477)
                           Gregg Lander, Esq. (#194018)
                  3        LAW OFFICES OF KEVIN T. BARNES
                           1635 Pontius Avenue, Second Floor
                  4        Los Angeles, CA 90025-3361
                           Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  5        Email: Barnes@kbarnes.com
                  6
                           Raphael A. Katri, Esq. (#221941)
                  7        LAW OFFICES OF RAPHAEL A. KATRI
                           8549 Wilshire Boulevard, Suite 200
                  8
                           Beverly Hills, CA 90211-3104
                  9        Tel.: (310) 940-2034 / Fax: (310) 733-5644
                           Email: RKatri@socallaborlawyers.com
                10
                           Attorneys for Plaintiff EMMANUEL SALGADO
                11         on behalf of himself and all others similarly situated
                12
                           Dennis F. Moss Esq. (#77512)
                13         Ari E. Moss, Esq. (#238579)
                           MOSS BOLLINGER, LLP
                14
                           15300 Ventura Boulevard, Suite 207
                15         Sherman Oaks, CA 91403
                           Tel: (310) 773-0323 / Fax: (310) 861-0389
                16
                           Email: Dennis@dennismosslaw.com
                17         Attorneys for Plaintiff DAVID GARCIA
                18
                           individually and on behalf of all others similarly situated

                19         Nazo Koulloukian, Esq. (#263809)
                20
                           KOUL LAW FIRM
                           3435 Wilshire Boulevard, Suite 1710
                21         Los Angeles, CA 90010
                22
                           Tel: (213) 761-5484 / Fax: (818) 561-3938
                           Email: Nazo@koullaw.com
                23         Attorneys for Plaintiff ANDREWONG
                24         on behalf of himself and all aggrieved employees

                25

                26
                27

                28
LITTLER MENDELSON, P.C.
       Treat Towers
   1255 Treat Boulevard
                           CASE NO.: l:17-cv-00339-JLT               1.             [PROPOSED] ORDER GRANTING
         Suite 600                                                                           JOINT STIPULATION
  Walnut Creek, CA 94597
       925.932.2468
                     1     Sahag Majarian II, Esq. (SBN 146621)
                     2     LAW OFFICES OF SAHAG MAJARIAN II
                           18250 Ventura Boulevard
                     3     Tarzana, CA 91356
                     4     Tel: (818) 609-0807 / Fax: (818) 609-0892
                           Email: SahagII@aol.com
                     5     Attorneys for Plaintiff DAVID GARCIA
                     6     individually and on behalf of all others similarly situated and Plaintiff
                           ANDRE WONG on behalf of himself and all aggrieved employees
                     7

                     8     Matthew J. Matern, Esq. (#159798)
                           Joshua D. Boxer, Esq (#226712)
                     9     MATERN LAW GROUP, PC
                   10      1230 Rosecrans Avenue, Suite 200
                           Manhattan Beach, CA 90266
                   11      Tel: (310) 531-1900 / Fax: (310) 531-1901
                   12      Email: MMatern@maternlawgroup.com
                           Attorneys for Plaintiff GAEL F. GROB
                   13      individually and on behalf of all others similarly situated
                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
       Treat Towers
   1255 Treat Boulevard
                            CASE NO.: l:17-cv-00339-JLT               2.            [PROPOSED] ORDER GRANTING
         Suite 600                                                                           JOINT STIPULATION
  Walnut Creek, CA 94597
       925.932.2468
                     1                                     [PROPOSED] ORDER
                     2           The Court, having considered the parties’ Joint Stipulation regarding Settlement
                     3     Administration Deadlines (“Joint Stipulation”), finds that good cause exists and
                     4     hereby ORDERS the following settlement deadlines:
                     5               1. The Settlement Administrator shall mail the approved Revised Notice to
                     6                   Class Members (attached as Exhibit A to the parties’ Joint Stipulation)
                     7                   and Notice to Non-Class Members (attached as Exhibit C to the parties’
                     8                   Joint Stipulation) (collectively, the “Revised Class Notices”) within
                     9                   fifteen days of this Order.
                   10                2. A class member who wishes to be excluded from the settlement shall
                   11                    postmark the Exclusion Request within 45 days of the date of the mailing
                   12                    of the Revised Class Notices. Any Exclusion Request that was
                   13                    previously submitted will result in the exclusion of the class member
                   14                    from this settlement unless, within 45 days of the date of the mailing of
                   15                    the Revised Class Notices, the class member submits a request to remain
                   16                    a part of this settlement and void the prior Exclusion Request.
                   17                3. Any objections to or comments on the Settlement Agreement shall be
                   18                    filed with the Court and mailed to the Settlement Administrator no later
                   19                    than within 45 days of the date of the mailing of the Revised Class
                   20                    Notices.
                   21                4. The supplemental filing of claims statistics for the final approval motion
                   22                    shall be filed no later than June 8, 2020.
                   23                5. The Final Approval and Fairness Hearing shall held on June 15, 2020 at
                   24                    9:00 a.m., before this Court.
                   25            FURTHERMORE, the Revised Notice to Class Members, attached to the
                   26      parties’ Joint Stipulation as Exhibit A, is hereby APPROVED with the proviso that
                   27      counsel will insert the information missing from pages 2, 4, 5, 6 and 7 before mailing.
                   28
LITTLER MENDELSON, P.C.
       Treat Towers
   1255 Treat Boulevard
                           CASE NO.: l:17-cv-00339-JLT                   3.           [PROPOSED] ORDER GRANTING
         Suite 600                                                                             JOINT STIPULATION
  Walnut Creek, CA 94597
       925.932.2468
                     1           FURTHERMORE, the Notice to Non-Class Members, to the parties’ Joint
                     2     Stipulation as Exhibit C, is hereby APPROVED with the proviso that counsel will
                     3     insert the information missing from page 1 before mailing.
                     4
                           IT IS SO ORDERED.
                     5

                     6        Dated:    March 27, 2020                     /s/ Jennifer L. Thurston
                                                                     UNITED STATES MAGISTRATE JUDGE
                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
       Treat Towers
   1255 Treat Boulevard
                           CASE NO.: l:17-cv-00339-JLT             4.            [PROPOSED] ORDER GRANTING
         Suite 600                                                                        JOINT STIPULATION
  Walnut Creek, CA 94597
       925.932.2468
